DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed 28 December 2020 [hereinafter Response], where:
Claims 1, 8, 13, 19, and 20 are amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claim Rejections - 35 U.S.C. § 103
3.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
6.	Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20150356462 to Fawaz et al. [hereinafter Fawaz] in view of US Published Application 20190130292 to Sivakumar N. et al. [hereinafter Sivakumar].
Regarding claim 1, Fawaz teaches [a] system (Fawaz ¶ 0117 teaches a network server (system)) for improving classification results, comprising: 
one or more memory units storing instructions; and one or more processors (Fawaz ¶ 0201 teaches [s]uch a server 1800 typically includes a processor 1801 (one or more processors) coupled to volatile memory 1802 and a large capacity nonvolatile memory (one or memory units)) configured to execute the instructions to perform operations (Fawaz ¶ 0202 teaches processors 1702, 1801 may be any programmable microprocessor, microcomputer or multiple processor chip or chips that can be configured by software instructions (applications) to perform a variety of configured to execute the instructions to perform operations)) comprising: 
receiving, from a first client device having a classification model and a feature model (Fawaz ¶ 0119 & Fig. 3 teaches the model generator 304 may generate a lean data/behavior model (that is, a classification model) that includes an initial feature set (e.g., an initial reduced feature model (that is, a feature model)) that includes information determined to have a highest probability of enabling the classifier module 208 (that is, the classifier module 208 is of a first client device) . . . . The model generator 304 may send the generated lean models to the behavior observer module 202), classification data comprising: 
a classification of a data sample generated in response to user input at the first client device, the classification being generated by the classification model (Fawaz ¶ 0190 teaches the computing device may be configured to send (that is, to send from a first client device is receiving) the locally updated or revised sigmoid parameters α and β (that is, classification data comprising: a classification of a data sample generated in response to user input at the first client device) to the server computing device); and 
a measure of a likelihood that the classification is accurate (Fawaz ¶ 0122 & FIG. 3 teaches, [t]he mobile device 102 (that is, first client device) may the [sic] send (that is, in relational terms, the recipient is receiving, from a first client device) the results of its operations and/or success rates associated with the application of models (that is, classification data comprising: . . . a measure of a likelihood that the classification is accurate)) to the network server 116; also, Fawaz ¶ 0112 & Fig. 3 (text with borders added by the Examiner) teaches:

    PNG
    media_image1.png
    731
    547
    media_image1.png
    Greyscale

in which the classifier module 208 [of the mobile device 102] may include intelligence for utilizing a limited set of information (i.e., coarse observations) to identify behaviors (that is, classification of a data sample, the classification generated by a classification model)); and
receiving, from the first client device, first feature data corresponding to the classification data (Fawaz ¶ 0122 & FIG. 3 teaches [t]he mobile device 102 may the [sic] send (that is, from the first client device) the . . . modeling information (first feature data) associated with the application of models to the network server 116), the first feature data comprising: 
a first data feature extracted from the data sample by the feature model (Fawaz ¶ 0119 & FIG. 3 teaches [t]he model generator 304 module may be configured to generate lean data/behavior models . . . that includes an initial feature set (e.g., an initial reduced feature model) that include information determined to have a highest probability of enabling the classifier module 208 to conclusively determine whether a particular mobile device behavior is benign (that is, the mobile device 102 receives a feature model, which functions at the mobile device 102 to generate the first feature data comprising a first data feature extracted from the data sample by the feature model)); and
a data quality metric of the first data feature (Fawaz ¶ 0076 teaches [a] lean classifier models may test or evaluate some or all of the same features . . . as another lean classifier model, but using different threshold values and/or different weights assigned to the importance of the . . . features (that is, a data quality metric of the first data feature), or conditions evaluated);
training a . . . [model] to predict the classification data based on the first data feature and the data quality metric (Fawaz ¶ 0122 teaches [t]he the data quality metric) for use by the model generator 304. The model generator may generate updated models based on the training data, and send the updated models to the mobile device 102 for use by the model generator 304 (that is, training a . . . [model] to predict the classification data based on the first data feature and the data quality metric));
generating, . . . at a device separate from the first client device, a . . . [model] output comprising a measure of one of a statistical relationship or machine-learned relationship model between the classification and the first feature data (Fawaz ¶ 0119 teaches the model generator 304 (that is, a device separate from the first client device) may generate a lean data/behavior model (that is, generating, . . . at a device separate from the first client device) that includes an initial feature set (e.g., an initial reduced feature model) that includes information determined (that is, a measure of one of a statistical relationship or machine-learned relationship model) to have a highest probability of enabling the classifier module 308 to conclusively determine whether a particular mobile device behavior is benign (that is, between the classification and the first feature data)); 
determining, based on one of the classification data or the first feature data, a factor (Fawaz ¶ 0108 teaches [s]ensor level observations may determining, based on one of the classification data . . . , a factor)) that led to a failure of the classification model (Fawaz ¶ 0077 teaches the leanest of the family of lean classifier models . . . may be applied routinely until a behavior is encountered that the model cannot categorize as either benign or malicious (and therefore is categorized by the model as suspicious), at which time a more robust (i.e., less lean) lean classifier model may be applied in an attempt to categorize the behavior as either benign or malicious (that is, determining a factor . . . that led to a failure of the classification model); see also Fawaz ¶ 0152 teaches “incorrectly classified samples; Fawaz ¶ 0156 teaches entries that were misclassified by the generated decision tree/classifier);
updating the classification model based on the . . . model output (Fawaz ¶ 0122 & FIG. 3 teaches [t]he model generator may generate updated models based on the training data (that is, generating a . . . [model] output based on the classification model output and the feature model output; updating the classification model based on the . . . [model] output) . . . ) and the determined factor, the updated classification model (Fawaz ¶ 0077 teaches application of ever more robust lean classifier models within the family of generated lean classifier models may be applied until a definitive classification of the behavior is achieved (that is, an updated classification model being configured to classify a second data sample based on second feature data of the second data sample) being configured to classify a second data sample based on second feature data of the second data sample (Fawaz ¶ 0071 teaches [a] lean classifier model may be a more focused data model that is generated from a reduced dataset that includes only the features/entries (that is, features/entries entail a second data sample) that are most relevant for determining whether a particular mobile device behavior is benign or not benign (e.g., malicious or performance-degrading) (that is, the updated classification model being configured to classify a second data sample based on second feature data of the second data sample)); and 
transmitting the updated classification model to at least one of the first client device or a second client device (Fawaz ¶ 0092 teaches that [t]he network server 116 may also send (transmitting) classification and modeling information to the mobile devices 102 to replace, update, create and/or maintain mobile device data/behavior models).
Though Fawaz teaches the features of a server or cloud device to generate lean classifier models deployed on client devices, Fawaz does not explicitly teach that the model generating the lean classifier is a “meta-model”.
But Sivakumar teaches that the model is a “meta- model.” (Sivakumar ¶ 0091 teaches a meta-model learner 142 (meta-model) is used to optimally utilize the already learned feature sets from prior trained models to efficiently learn and deploy a new model (meta-model output)); . . .
Fawaz and Sivakumar are from the same or similar field of endeavor. Fawaz teaches generating lean behavior models for a mobile device. Sivakumar teaches a meta-model learner to deploy a new model for mobile devices, where the mobile device Fawaz pertaining to learn behavior models for a mobile device with the meta-model learner of Sivakumar.
	The motivation for doing so is to provide a self-sustaining setup to acquire new data, learn distinguishing features from the data that can be used for solving business problems, and continuously adapt and adjust the acquired intelligence according to the changing experiences. (Sivakumar ¶ 0087).
Regarding claim 2, the combination of Fawaz and Sivakumar teaches all of the limitations of claim 1, as described above.
Fawaz teaches -
the operations further comprise receiving additional data associated with the classification model output; and training the . . . [model] is based on the additional data (Fawaz ¶ 0098 teaches behavior observer module 202 may monitor/observe mobile device operations and events by collecting information pertaining to library application programming interface (API) calls in an application framework or run-time libraries, system call APIs, file-system and networking sub-system operations, device (including sensor devices) state changes (additional data), and other similar events (receiving additional data associated with the classification model output; and training the . . . [model] is based on the additional data), and so on).
Regarding claim 3, the combination of Fawaz and Sivakumar teaches all of the limitations of claim 2, as described above.
Fawaz teaches -
wherein the additional data comprises at least one of an environmental condition, a time, or a location (Fawaz ¶ 0103 teaches behavior observer module 202 may also monitor/observe actions . . . , mobile device information . . . , location information (additional data comprises at least one of an environmental condition, a time, or a location)).
Regarding claim 4, the combination of Fawaz and Sivakumar teaches all of the limitations of claim 1, as described above.
Sivakumar teaches wherein: 
the operations further comprise generating a meta-model; and training the meta-model comprises training the generated meta-model (Sivakumar ¶ 0092 teaches that the best resultant mutant (meta-model) is selected as a new model (generated meta-model); a transfer learning approach is applied (training the generated meta-model) so that the new product delta learning happens simultaneously, ensuring that there is no catastrophic forgetting or redundancy in features learned).
Regarding claim 5, the combination of Fawaz and Sivakumar teaches all of the limitations of claim 1, as described above.
Fawaz teaches wherein: 
the operations further comprise generating additional classification data, the additional classification data comprising a classification result based on the classification data received from the first client device; and training the . . . [model] to predict the classification data comprises training the . . . [model] to predict the additional classification data (Fawaz ¶ 0081 teaches server or other computing device may generate a full, complex classifier model by applying machine learning techniques (training the . . . [model] to predict the additional classification data) to generate models that describe a cloud corpus of behavior vectors of mobile devices collected from a large number of mobile devices (a classification result based on the classification data received from the first client device)).
Sivakumar teaches -
training the meta-model to predict the additional classification (Sivakumar ¶ 0091 teaches meta-model learner 142 (meta-model) is used to optimally utilize the already learned feature sets from prior trained models to efficiently learn and deploy a new model).
Regarding claim 6, the combination of Fawaz and Sivakumar teaches all of the limitations of claim 1, as described above.
Fawaz teaches -
wherein generating the . . . [model] output comprises identifying a relationship between the feature data and the classification data (Fawaz ¶ 0081 teaches complex models may correlate the full (or nearly full) set of interactions among device states, operations, and monitored nodes that characterize mobile device behavior in a sophisticated classification system (identifying a relationship between the feature data and the classification data)).
Regarding claim 7, the combination of Fawaz and Sivakumar teaches all of the limitations of claim 6, as described above.
Fawaz teaches wherein the relationship comprises at least one of a correlation, a goodness of fit metric, or a regression result (Fawaz ¶ 0081 teaches complex models may correlate (the relationship comprises at least one of a correlation . . . result) the full (or nearly full) set of interactions among device states, operations, and monitored nodes that characterize mobile device behavior in a sophisticated classification system).
Regarding claim 8, the combination of Fawaz and Sivakumar teaches all of the limitations of claim 6, as described above.
Fawaz teaches -
the operations further comprising: 
	updating, based on the . . . model output, a data collection comprising data collection parameters configured to change data collection at the first client device (Fawaz ¶ 0092 teaches The network server 116 may also send classification and modeling information to the mobile devices 102 to replace, update, create and/or maintain mobile device data/behavior models (that is, updating, based on the . . . model output, a data collection); Fawaz ¶ 0093 teaches mobile device 102 may collect behavioral, state, classification, modeling, success rate, and/or statistical information in the mobile device 102, and send the collected information to the network server 116 (e.g., via the telephone network 104) for analysis. The network server 116 may use information received from the mobile device 102 to update or refine the lean data/behavior models or the classification/modeling information to include a further targeted and/or reduced subset of features (that is, data collection comprising data collection parameters configured to change data collection at the first client device)); and 
transmitting the updated data collection protocol to the first client device (Fawaz ¶ 0092 teaches [t]he network server 116 may also send . . . modeling information to the mobile devices 102 to replace, update, create and/or maintain mobile device data/behavior models (transmitting the updated data collection protocol to the client device)).
Regarding claim 9, the combination of Fawaz and Sivakumar teaches all of the limitations of claim 8, as described above. 
Sivakumar teaches wherein updating the data collection protocol comprises generating a check based on an image quality metric (Sivakumar ¶ 0031 teaches [t]he computer vision intelligence pipeline 126 includes a preprocessing component 128. The images captured by, for example, smart edge clients 102A-102C may not be of ideal quality for applying the vision intelligence, and hence the image input can be enhanced using various techniques (generating a check based on an image quality metric)).
Regarding claim 10, the combination of Fawaz and Sivakumar teaches all of the limitations of claim 8, as described above.
Sivakumar teaches -
wherein updating the data collection protocol comprises generating a check based on an environmental condition (Sivakumar ¶ 0033 teaches [t]he luminosity correction sub-component 206 is able to simulate different lighting conditions environmental condition) so that the model can be effective in non-trained lighting conditions (generating a check based on an environmental condition).
Regarding claim 11, the combination of Fawaz and Sivakumar teaches all of the limitations of claim 1, as described above. 
Sivakumar teaches -
the data sample comprises image data (Sivakumar ¶ 0028 & FIG. 1 teaches a smartphone application (“app”) 118 for capturing images from the integrated camera (image data)); and 
the classification model comprises a convolutional neural network (Sivakumar ¶ 0066 teaches a [deep convolutional neural network (DCNN)] 1400 is designed to learn not only tags for images, but to also learn the feature hierarchy, all the way from pixels to classifier, by defining a number of layers).
Regarding claim 12, the combination of Fawaz and Sivakumar teaches all of the limitations of claim 1, as described above.
Sivakumar teaches -
wherein: 
the operations comprise generating a performance metric based on the meta-model output (Sivakumar ¶¶ 0091-92 teaches [s]imulated annealing mutation experiments are performed with the proposals from the meta-model learner 142. The best resultant mutant (generating a performance metric based on the meta-model output) is selected as a new model); and 
updating the classification model comprises training the classification model based on the performance metric (Sivakumar ¶ 0092 teaches [t]his model is then deployed to the model lake (training the classification model based on a performance metric) to track the new product).
Regarding claim 13, the combination of Fawaz and Sivakumar teaches all of the limitations of claim 1, as described above.
Sivakumar teaches -
wherein training the meta-model to predict the classification data comprises training the meta-model to predict the classification data based on third feature data from a third client device (Fawaz ¶ 0076 teaches each of these lean classifier models may test or evaluate some or all of the same features or conditions as another lean classifier model (that is, based on third feature data from a third client device), but using different threshold values and/or different weights assigned to the importance of the test results, features, or conditions evaluated; Fawaz ¶ 0132 teaches processing core may determine the priorities of the boosted decision stumps so as to balance tradeoffs between the consumption of processing, memory, or energy resources of the mobile device, the accuracy of the behavior classification, etc. The processing core may also determine the priorities of the boosted decision stumps based on their associated weight values, relative or predicted importance of the test conditions to accurately classify a behavior, etc. (that is, training the meta-model to predict the classification data comprises training the meta-model to predict the classification data)).
Regarding claim 14, the combination of Fawaz and Sivakumar teaches all of the limitations of claim 1, as described above.
Sivakumar teaches wherein the meta-model comprises a statistical model (Sivakumar ¶ 0091 teaches [t]he meta-model learner 142 is based on a convolutional neural network . . . . When a new product comes in, its resemblance to existing product groups is determined by custom statistical models that employ covariance and t-Distributed Stochastic Neighbor Embedding (t-sne) (the meta-model comprises a statistical model)).
Regarding claim 15, the combination of Fawaz and Sivakumar teaches all of the limitations of claim 1, as described above.
Sivakumar teaches wherein the feature data is associated with a feature model comprising at least one of an edge detection model or an object detection model (Sivakumar ¶ 0039 teaches [d]epending on the type of the neural network (feature data model) and its corresponding data loaders (feature data), the ground truth images may then be recreated for . . . edge detection (at least one of an edge detection model or an object detection model)).
Regarding claim 16, the combination of Fawaz and Sivakumar teaches all of the limitations of claim 1, as described above.
wherein the feature data comprises at least one of a blurriness metric, a contrast metric, or a brightness metric (Sivakumar ¶ 0089 teaches generally available data augmentation techniques only support affine transformations like 2D/3D brightness metric), exposure and contrast variations (contrast metric), and so forth).
Regarding claim 17, the combination of Fawaz and Sivakumar teaches all of the limitations of claim 1, as described above.
Sivakumar teaches wherein the classification model comprises a convolutional neural network (Sivakumar ¶ 0066 teaches [deep convolutional neural network (DCNN)] 1400 is designed to learn not only tags for images, but to also learn the feature hierarchy, all the way from pixels to classifier, by defining a number of layers).
Regarding claim 18, the combination of Fawaz and Sivakumar teaches all of the limitations of claim 1, as described above.
Fawaz teaches wherein the first or second client device is a mobile device (Fawaz ¶ 0201 teaches a client-server architecture; Sivakumar ¶ 0090 teaches a client that is a mobile device (e.g., cell phones, laptops, tablets, etc. (that is, mobile device))).
Regarding claim 19, Fawaz teaches [a] method (Fawaz ¶ 0168 teaches various aspects that include . . . methods . . . ) for improving classification results, comprising:
receiving, from a first client device having a classification model and a feature model (Fawaz ¶ 0119 & Fig. 3 teaches the model generator 304 may generate a lean data/behavior model (that is, a classification model) that includes an initial feature set (e.g., an initial reduced feature model (that is, a feature model)) that includes information determined to have a highest probability of enabling the classifier module a first client device) . . . . The model generator 304 may send the generated lean models to the behavior observer module 202), classification data comprising; 
a classification of a first data sample generated in response to user input at the first client device, the classification being generated by the classification model (Fawaz ¶ 0190 teaches the computing device may be configured to send (that is, to send from a first client device is receiving) the locally updated or revised sigmoid parameters α and β (that is, classification data comprising: a classification of a data sample generated in response to user input at the first client device) to the server computing device); and 
a measure of a likelihood that the classification is accurate (Fawaz ¶ 0122 & FIG. 3 teaches, [t]he mobile device 102 (first client device) may the [sic] send (that is, in relational terms, the recipient is receiving, from a first client device) the results of its operations and/or success rates associated with the application of models (that is, classification data comprising: . . . a measure of a likelihood that the classification is accurate)) to the network server 116; also, Fawaz ¶ 0112 & Fig. 3 (text with borders added by the Examiner) teaches:

    PNG
    media_image1.png
    731
    547
    media_image1.png
    Greyscale

in which the classifier module 208 [of the mobile device 102] may include intelligence for utilizing a limited set of information (i.e., coarse observations) to identify behaviors (that is, classification of a data sample, the classification generated by a classification model)); 
receiving, from the first client device, first feature data corresponding to the classification data (Fawaz ¶ 0122 & FIG. 3 teaches [t]he mobile device 102 may from the first client device) the . . . modeling information (feature data) associated with the application of models to the network server 116), the first feature data comprising: 
a data feature extracted from the first data sample by the feature model at the first client device (Fawaz ¶ 0119 & FIG. 3 teaches [t]he model generator 304 module may be configured to generate lean data/behavior models . . . that includes an initial feature set (e.g., an initial reduced feature model) that include information determined to have a highest probability of enabling the classifier module 208 to conclusively determine whether a particular mobile device behavior is benign (that is, the mobile device 102 receives a feature model, which functions at the mobile device 102 to generate the first feature data comprising a first data feature extracted from the data sample by the feature model at the first client device)); and
a data quality metric of the first data feature (Fawaz ¶ 0076 teaches [a] lean classifier models may test or evaluate some or all of the same features . . . as another lean classifier model, but using different threshold values and/or different weights assigned to the importance of the . . . features (that is, a data quality metric of the first data feature), or conditions evaluated);
training a . . . [model] to predict the classification data based on the first data feature and the data quality metric (Fawaz ¶ 0122 teaches [t]he mobile device 102 may the send the results of its operations and/or success rates associated with the application of models to the network server 116. The network server 116 may generate training data (e.g., via the training data module 306) based on the results/success rates the data quality metric) for use by the model generator 304. The model generator may generate updated models based on the training data, and send the updated models to the mobile device 102for use by the model generator 304 (that is, training a . . . [model] to predict the classification data based on the first feature data and the data quality metric)); 
generating, . . . at a device separate from the first client device, a . . . [model] output comprising a measure of one of a statistical relationship or machine-learned relationship between the classification and the first feature data (Fawaz ¶ 0119 teaches the model generator 304 (that is, a device separate from the first client device) may generate a lean data/behavior model (that is, generating, . . . at a device separate from the first client device) that includes an initial feature set (e.g., an initial reduced feature model) that includes information determined (that is, a measure of one of a statistical relationship or machine-learned relationship model) to have a highest probability of enabling the classifier module 308 to conclusively determine whether a particular mobile device behavior is benign (that is, between the classification and the first feature data)); 
determining, based on one of the classification data or the first feature data, a factor (Fawaz ¶ 0108 teaches [s]ensor level observations may include monitoring a magnet sensor or the sensor to determine the usage and/or external environment of the mobile device (that is, usage or external environment is determining, based on one of the classification data . . . , a factor)) that led to a failure of the classification model (Fawaz ¶ 0077 teaches the leanest of the family of lean classifier models . . . may be applied routinely until a behavior is encountered that the model determining a factor . . . that led to a failure of the classification model); see also Fawaz ¶ 0152 teaches “incorrectly classified samples; Fawaz ¶ 0156 teaches entries that were misclassified by the generated decision tree/classifier);
updating the classification model based on the . . . model output (Fawaz ¶ 0122 & FIG. 3 teaches [t]he model generator may generate updated models based on the training data (that is, generating a . . . [model] output based on the classification model output and the feature model output; updating the classification model based on the . . . [model] output) . . . ) and the determined factor, the updated classification model (Fawaz ¶ 0077 teaches application of ever more robust lean classifier models within the family of generated lean classifier models may be applied until a definitive classification of the behavior is achieved (that is, an updated classification model being configured to classify a second data sample based on second feature data of the second data sample) being configured to classify a second sample based on second feature data of the second data sample (Fawaz ¶ 0071 teaches [a] lean classifier model may be a more focused data model that is generated from a reduced dataset that includes only the features/entries (that is, features/entries entail a second data sample) that are most relevant for determining whether a particular mobile device behavior is benign or not benign (e.g., malicious or performance-degrading) (that is, the updated classification model being configured to classify a second data sample based on second feature data of the second data sample)); and
transmitting the updated classification model to at least one of the first client device or a second client device (Fawaz ¶ 0092 teaches that [t]he network server 116 may also send (transmitting) classification and modeling information to the mobile devices 102 to replace, update, create and/or maintain mobile device data/behavior models).
Though Fawaz teaches the features of a server or cloud device to generate lean classifier models deployed on client devices, Fawaz, however, does not explicitly teach that the model generating the lean classifier is a “meta-model”.
But Sivakumar teaches that the model is a “meta-model” (Sivakumar ¶ 0091 teaches a meta-model learner 142 (meta-model) is used to optimally utilize the already learned feature sets from prior trained models to efficiently learn and deploy a new model (meta-model output)); . . .
Fawaz and Sivakumar are from the same or similar field of endeavor. Fawaz teaches generating lean behavior models for a mobile device. Sivakumar teaches a meta-model learner to deploy a new model for mobile devices, where the mobile device uses a computer vision intelligence pipeline to extract useful relevant image data from captured images. Thus, it would have been obvious for one of ordinary skill as of the effective filing date of Applicant’s invention to modify Fawaz pertaining to learn behavior models for a mobile device with the meta-model learner of Sivakumar.
The motivation for doing so is to provide a self-sustaining setup to acquire new data, learn distinguishing features from the data that can be used for solving business problems, and continuously adapt and adjust the acquired intelligence according to the changing experiences. (Sivakumar ¶ 0087).
Regarding claim 20, Fawaz teaches [a] method (Fawaz ¶ 0168 teaches various aspects that include . . . methods . . . ) for improving classification results, comprising:
receiving, from a first client device having a classification model and a feature model (Fawaz ¶ 0119 & Fig. 3 teaches the model generator 304 may generate a lean data/behavior model (that is, a classification model) that includes an initial feature set (e.g., an initial reduced feature model (that is, a feature model)) that includes information determined to have a highest probability of enabling the classifier module 208 (that is, the classifier module 208 is of a first client device) . . . . The model generator 304 may send the generated lean models to the behavior observer module 202), a classification model output , comprising: 
a classification of a first data sample generated in response to user input at the first client device, the classification being generated by the classification model (Fawaz ¶ 0190 teaches the computing device may be configured to send (that is, to send from a first client device is receiving) the locally updated or revised sigmoid parameters α and β (that is, classification data comprising: a classification of a data sample generated in response to user input at the first client device) to the server computing device); and
a measure of a likelihood that the classification is accurate (Fawaz ¶ 0122 & FIG. 3 teaches, [t]he mobile device 102 (first client device) may the [sic] send (that is, in relational terms, the recipient is receiving, from a first client device) the results of its operations (that is, classification data comprising a classification of a first data sample, the classification generated by a classification model at the first client device) and/or success rates associated with the application of models (that is, (ii) a measure of a likelihood that a classification result is accurate)) to the network server 116; also, Fawaz ¶ 0112 & Fig. 3 (text with borders added by the Examiner) teaches:

    PNG
    media_image1.png
    731
    547
    media_image1.png
    Greyscale

in which the classifier module 208 [of the mobile device 102] may include intelligence for utilizing a limited set of information (i.e., coarse observations) to that is, classification of a data sample, the classification generated by a classification model)); and
receiving a feature model output extracted from the data sample by the feature model, the feature model output corresponding to the classification model output (Fawaz ¶ 0122 & FIG. 3 teaches [t]he mobile device 102 may the send the . . . modeling information (that is, feature model output) associated with the application of models to the network server 116 (that is, corresponding to the classification model output); also, Fawaz ¶ 0119 & FIG. 3 teaches [t]he model generator 304 module may be configured to generate lean data/behavior models . . . that includes an initial feature set (e.g., an initial reduced feature model) that include information determined to have a highest probability of enabling the classifier module 208 to conclusively determine whether a particular mobile device behavior is benign (that is, the mobile device 102 receives a feature model, which functions at the mobile device 102 to generate the feature data comprising a data feature extracted from the data sample by a feature model)) . . . ; 
receiving a data quality metric of the first data feature (Fawaz ¶ 0076 teaches [a] lean classifier models may test or evaluate some or all of the same features . . . as another lean classifier model, but using different threshold values and/or different weights assigned to the importance of the . . . features (that is, a data quality metric of the first data feature), or conditions evaluated);
receiving additional data associated with the classification model output (Fawaz ¶ 0122 & FIG. 3 teaches [t]he mobile device 102 may the send the . . . modeling information (data) associated with the application of models to the network server 116), the associated data comprising at least one of an environmental condition, a time, or a location (Fawaz ¶ 0103 teaches behavior observer module 202 may also monitor/observe actions . . . , mobile device information . . . , location information (additional data comprises at least one of an environmental condition, a time, or a location), . . . .); 
training a . . . [model] to predict the classification model output based on the feature model output and the additional data (Fawaz ¶ 0122 teaches [t]he network server 116 may generate training data (e.g., via the training data module 306) based on the results/success rates for use by the model generator 304 (training a . . . [model] to predict the classification model output based on the feature model output)); 
generating, . . . using the . . . model at a device separate from the first client device Fawaz ¶ 0119 teaches the model generator 304 (that is, a device separate from the first client device) may generate a lean data/behavior model (that is, generating, using the . . . model at a device separate from the first client device)), a . . . [model] output comprising a measure of one of a statistical or machine-learned relationship between the classification, the feature model output, the additional data (Fawaz ¶ 0122 & FIG. 3 teaches [t]he model generator may generate updated models based on the training data (that is, generating a . . . [model] output based on the classification model output and the feature model output, and the additional data), and an association between a factor and a classification model failure (in determining an association, Fawaz ¶ 0076 teaches the mobile device may be configured to receive a full classifier model from the network server (that is, generating . . . a model output), and use the received full classifier model to generate lean classifier models . . . . [E]ach an association between a factor and a classification model failure), but using different threshold values and/or different weights assigned to the importance of the test results, features, or conditions evaluated (that is, by altering the threshold values and/or weights assigned to the importance; Fawaz ¶ 0119 teaches the model generator 304 may generate a lean data/behavior model that includes an initial feature set (e.g., an initial reduced feature model) that includes information determined (a measure of one of a statistical or machine-learned relationship model) to have a highest probability of enabling the classifier module 308 to conclusively determine whether a particular mobile device behavior is benign (that is, between the classification and the feature data)); 
* * *
updating the classification model based on the . . . [model] output (Fawaz ¶ 0122 & FIG. 3 teaches [t]he model generator may generate updated models based on the training data (that is, generating a . . . [model] output based on the classification model output and the feature model output; updating the classification model based on the . . . [model] output) . . . ) . . . by training the classification model based on the performance metric and the association between the factor and the classification model failure, the updated classification model (Fawaz ¶ 0077 teaches application of ever more robust lean classifier models within the family of generated lean classifier models may be applied until a definitive classification of the behavior is achieved (that is, an updated classification model being configured to classify a second data sample based on second feature data of the second data sample); Fawaz ¶ 0122 teaches [t]he the performance metric) for use by the model generator 304. The model generator may generate updated models based on the training data, and send the updated models to the mobile device 102) being configured to classify a second data sample (Fawaz ¶ 0071 teaches [a] lean classifier model may be a more focused data model that is generated from a reduced dataset that includes only the features/entries (that is, features/entries entail a second data sample) that are most relevant for determining whether a particular mobile device behavior is benign or not benign (e.g., malicious or performance-degrading) (that is, the updated classification model being configured to classify a second data sample based on second feature data of the second data sample)); and 
transmitting the updated classification model to at least one of the first client device or a second client device (Fawaz ¶ 0092 teaches that [t]he network server 116 may also send (transmitting) classification and modeling information to the mobile devices 102 to replace, update, create and/or maintain mobile device data/behavior models).
Though Fawaz teaches the features of a server or cloud device to generate lean classifier models deployed on client devices, Fawaz, however, does not explicitly teach that the model generating the lean classifier is a “meta-model”. Also, Fawaz does not explicitly teach metric features relating to imaging metrics -
* * *
. . . the feature model output comprising at least one of a blurriness metric, a contrast metric, or a brightness metric;
training a meta-model to predict the classification data based on the feature data; generating a meta-model output based on the classification model output and the feature model output; 
* * *
generating a performance metric based on the meta-model output;
updating . . . by training the classification model based on the performance metric . . . ;
* * *
But Sivakumar teaches -
* * *
. . . the feature model output comprising at least one of a blurriness metric, a contrast metric, or a brightness metric (Sivakumar ¶ 0089 teaches generally available data augmentation techniques only support affine transformations like 2D/3D rotations, crop and brightness (brightness metric), exposure and contrast variations (contrast metric), and so forth);
training a meta-model to predict the classification data based on the feature model output . . . ; generating, . . . , a meta-model output based on the classification model output and the feature model output (Sivakumar ¶ 0091 teaches a meta-model learner 142 (meta-model) is used to optimally utilize the already learned feature sets from prior trained models to efficiently learn and deploy a new model (meta-model output)) . . . ; 
* * *
generating a performance metric based on the meta-model output (Sivakumar ¶¶ 0091-92 teaches [s]imulated annealing mutation experiments are performed with the proposals from the meta-model learner 142. The best resultant mutant (generating a performance metric based on the meta-model output) is selected as a new model);
updating the classification model by training the classification model based on the performance metric (Sivakumar ¶ 0092 teaches [t]his model is then deployed to the model lake (training the classification model based on a performance metric) to track the new product) . . . . ;
* * *
Fawaz and Sivakumar are from the same or similar field of endeavor. Fawaz teaches generating lean behavior models for a mobile device. Sivakumar teaches a meta-model learner to deploy a new model for mobile devices, where the mobile device uses a computer vision intelligence pipeline to extract useful relevant image data from captured images. Thus, it would have been obvious for one of ordinary skill as of the effective filing date of Applicant’s invention to modify Fawaz pertaining to learn behavior models for a mobile device with the meta-model learner of Sivakumar.
The motivation for doing so is to provide a self-sustaining setup to acquire new data, learn distinguishing features from the data that can be used for solving business problems, and continuously adapt and adjust the acquired intelligence according to the changing experiences. (Sivakumar ¶ 0087).
Response to Arguments
7.	Applicant argues that "Sivakumar N . . . fails to teach or suggest ‘receiving . . . classification data . . . .’ as recited by amended claim 1. . . . [And that Sivakumar N. does not cure the deficiencies of Fawaz.” (Response at p. 11).
Examiner respectfully disagrees because Sivakumar is used to teach, inter alia, the feature of a “meta-model” as set out in detail in the rejections hereinabove. Though Fawaz teaches a training data module 306 to generate a lean classifier model for deployment by a client device 102, Fawaz does not explicitly teach that module 306 is the feature of a “meta-model.”
Applicant appears to argue that the features of Sivakumar may be bodily incorporated into the structure of Fawaz; however, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. . . . Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." (MPEP § 2145.III ([E9_R-10.2019]) (citations omitted)).
The rejections hereinabove clearly set forth which claim limitations are taught by each of the references, and the reason why it would be obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why they cannot be combined in the manner set forth in the rejection.
Conclusion
8.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(US20140187177 to Sridhara et al.) teaches providing lean models to a mobile device behavior analyzer module may leverage a full feature set of behavior models (i.e. a large classifier model) received from a network server to create lean classifier models.
(US20130304676 to Gupta et al.) teaches real-time online classifier may generate lean data/behavior models based on analyzing larger and more complicated behavior models generated from information received from the cloud service/network.
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0930-1730. 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122

/ERIC NILSSON/Primary Examiner, Art Unit 2122